UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Commission file number 000-29461 Organetix, Inc. (Exact name of small business issuer as specified in its charter) Delaware 73-1556428 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/o Sanders Ortoli Vaughn-Flam Rosenstadt LLP 501 Madison Avenue - 14th Floor, New York, New York 10022 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (440) 759-7470 (Address of principal executive offices) (Former name, former address and former fiscal year, if changed since last report.) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _X_ No The number of shares of the issuer’s outstanding common stock, which is the only class of its common equity, on November 14, 2007, was 95,165,747. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo o Transitional Small Business Disclosure Format: YesxNo o 1 ORGANETIX, INC. A Development Stage Company PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements: Balance Sheets – September 30, 2007 (Unaudited) and December 31, 2006 3 Statements of Operations - Three months ended September 30, 2007 and 2006 (Unaudited), the nine months ended September 30, 2007 and 2006 (Unaudited) and the Period from May 28, 2003 (Inception) to September 30, 2007 (Unaudited) 4 Statements of Cash Flows - Nine months ended September 30, 2007 and 2006 (Unaudited) and the Period from May 28, 2003 (Inception) to September 30, 2007 (Unaudited) 5 Notes to Interim Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Controls and Procedures 14 PART II OTHER INFORMATION 14 Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Signatures 15 2 ORGANETIX, INC. (A Development Stage Company) BALANCE SHEETS September 30, December 31, 2007 2006 (Unaudited) ASSETS CURRENT ASSETS Cash $ 25,161 $ Prepaid expenses 72,611 Total Current Assets $ 97,772 Total Assets $ 97,772 $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Accrued expenses $ 36,800 $ Total Liabilities 36,800 STOCKHOLDERS’ EQUITY Common stock, par value $0.0001, authorized 150,000,000 shares, issued and outstanding 90,932,411 and 62,882,447 at September 30, 2007 and December 31, 2006, respectively 9,093 $ 6,288 Additional paid in capital 5,386,893 4,012,449 Deficit accumulated during the developmental stage (5,335,014 ) (4,018,737 ) Total Stockholders’ Equity 60,972 Total Liabilities and Stockholders’ Equity $ 97,772 $ See accompanying notes to financial statements. 3 ORGANETIX, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) For the Period Three Months Ended Nine Months Ended From May 28, 2003 September 30, September 30, (Inception) to 2007 2006 2007 2006 September 30, 2007 COSTS AND EXPENSES Officers’ compensation $ 336,250 $ 336,250 $ 336,250 Operating expenses-research facility $ 36,600 247,659 Research and development expenses 84,999 $ 15,000 298,998 147,139 1,563,154 Consulting fees 76,037 60,000 117,889 150,000 646,417 Professional fees 111,662 25,000 215,021 55,296 580,817 Commissions 20,000 20,000 20,000 Filing fees 2,000 2,000 2,000 Investor relations 30,000 30,000 30,000 Lock-up fee 25,000 25,000 25,000 Website expense 14,200 14,200 14,200 State political contribution 10,000 10,000 10,000 Travel and accommodations 34,158 34,158 9,654 164,522 Telephone 400 228 400 3,056 35,928 Interest expense 5,123 14,280 52,670 Insurance 22,816 104,188 Rent 1,800 9,345 42,410 Shipping expense 1,112 6,184 Office and other expense 59,956 1,986 59,976 31,065 227,751 Marketing and public relations 152,943 8,094 152,943 676 424,842 Depreciation and amortization expense 40,469 208,719 Loss on disposition of assets 592,861 592,861 592,861 Total Costs and Expenses 957,605 710,092 1,316,835 1,114,369 5,335,572 OTHER INCOME Interest income 558 558 NET LOSS $ (957,605 ) $ (710,092 ) $ (1,316,277 ) $ (1,114,369 ) $ (5,335,014 ) NET LOSS PER COMMON SHARE (Basic and Diluted) $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.01 ) $ (0.07 ) WEIGHTED AVERAGE SHARES OUTSTANDING 90,932,412 76,311,018 78,161,784 83,012,962 79,377,864 See accompanying notes to financial statements. 4 ORGANETIX, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) For the Period Nine Months Ended From May 28, 2003 September 30, (Inception) to 2007 2006 September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (1,316,277 ) $ (1,114,369 ) $ (5,335,014 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 32,375 208,719 Loss on disposition of assets 682,878 592,861 Stock based compensation 338,250 338,250 Compensatory shares 324,111 Amortization of prepaid consulting 24,889 24,889 Changes in assets and liabilities: Increase in prepaid expenses (17,500 ) (24,555 ) (60,914 ) Increase in accounts payable 91,800 195,203 445,956 Increase in accrued salaries to officers 150,000 708,966 Increase in due to shareholders 42,793 204,273 Increase in accrued interest 7,396 28,239 Net cash used in operating activities (878,838 ) (28,279 ) (2,519,664 ) CASH FLOWS FROM INVESTING ACTIVITIES Payment regarding license (150,000 ) Capital expenditures (30,000 ) Net cash used in investing activities (180,000 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock to founders 65,760 Issuance of common stock in private placement 903,999 903,999 Additional contribution of capital 25,000 1,288,866 Issuance of note receivable (100,000 ) (100,000 ) Repayment of note receivable 100,000 100,000 Cash received in merger 300,000 Convertible note payable 150,000 Note payable to individual 16,200 Net cash provided by financing activities 903,999 25,000 2,724,825 INCREASE (DECREASE IN) CASH 25,161 (3,279 ) 25,161 CASH AT BEGINNING OF PERIOD 3,279 CASH AT END OF PERIOD $ 25,161 $ $ 25,161 5 ORGANETIX, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (CONTINUED) (Unaudited) For the Period Nine Months Ended From May 28, 2003 September 30, (Inception) to 2007 2006 September 30, 2007 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION NON-CASH FINANCING ACTIVITIES Cancellation of common stock 2,350 Issuance of common stock to settle liabilities 55,000 55,000 See accompanying notes to financial statements. 6 ORGANETIX, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) SEPTEMBER 30, 2007 NOTE 1 - DESCRIPTION OF COMPANY/OPERATIONS, GOING CONCERN AND CHANGE OF CONTROL Organetix, Inc. ("the Company" or "Organetix"), a Delaware Corporation, was incorporated on May 28, 2003. Organetix was a biotechnology company with an exclusive worldwide license for the formula of a proprietary medical discovery relating to the liver referred to as A4+L. On November 7, 2003 (the "Effective Date"), pursuant to a Share Exchange Agreement ("Agreement") between Diamond International Group, Inc. ("Diamond"), a Delaware corporation and Organetix, a Delaware corporation and all of the shareholders of Organetix, Diamond acquired all of the shares of Organetix as consideration for the issuance of 64,000,000 restricted shares of Diamond to the Organetix shareholders.As a result of this Agreement, Diamond International Group, Inc. (the legal acquirer) received 100% of the issued and outstanding common stock of Organetix, Inc. in exchange for 64,000,000 shares of common stock of Diamond. Pursuant to the Agreement, Organetix became a wholly owned subsidiary of Diamond which entity filed a Certificate of Amendment with the State of Delaware changing its name to Organetix, Inc. This reverse merger transaction was treated retroactively as a recapitalization with Organetix, Inc. being treated as the acquirer for accounting purposes. Previously, the Company devoted its time towards establishing its business and no revenues have been generated to date. As such, the Company is considered as being in the development stage, since its inception, in accordance with Statement of Financial Accounting Standards No. 7, and its year-end is December 31. Change in Control: On August 18, 2006, AMMA Corporation and other shareholders entered into a stock purchase agreement with Lusierna Asset Management, as agent for various purchasers ("Stock Purchase Agreement"), whereby AMMA Corporation sold 51,546,000 shares of the Company's common stock.The closing of the Stock Purchase Agreement resulted in a change of control. As consideration for the shares and the assumption of all liabilities of the Company, AMMA Corporation received (i) cash and (ii) an assignment of certain assets of the Company.The Company did not receive any sales proceeds or other consideration in connection with this transaction.As a result of this change of control, the Company cancelled 23,500,040 shares of its common stock.The Company also released or paid in cash its outstanding liabilities in exchange for the rights to the Company’s licensing agreement.Accordingly, a $592,861 loss was recorded on the disposition of these assets and liabilities. Change in Management On May 30, 2007, the Board of Directors appointed Seth Shaw as Interim President and Chief Executive Officer. On July 1, 2007, the Company appointed Edward Caravalho as Interim Chief Financial Officer. The consulting agreement is effective thru December 31, 2007 and renews automatically for three month intervals unless terminated by either party.The agreement calls for the issuance of 1,600,000 shares upon inception and 250,000 shares per month over the life of the agreement. Subsequently, Mr. Caravalho and the Company have agreed that Mr. Caravalho shall serve in a consulting capacity and not as Interim Chief Financial Officer. Thus, Mr. Shaw is serving as the Company’s Chief Financial Officer until further notice. 7 ORGANETIX, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) SEPTEMBER 30, 2007 NOTE 1 - DESCRIPTION OF COMPANY/OPERATIONS, GOING CONCERN AND CHANGE OF CONTROL (CONTINUED) Going Concern: As shown in the accompanying financial statements, the Company has incurred net losses of $5,335,014 since inception. Management's plans include raising of capital through the equity markets to fund operations, and the generating of revenue through its business. Failure to raise adequate capital and generate adequate sales revenues could result in the Company having to curtail or cease operations. Additionally, even if the Company does raise sufficient capital to support its operating expenses and generate adequate revenues, there can be no assurances that the revenue will be sufficient to enable it to develop to a level where it will generate profits and cash flows from operations. These matters raise substantial doubt about the Company's ability to continue as a going concern. However, the accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classifications of the liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 2 - SHAREHOLDERS' EQUITY: During the nine months ended September, 2007, the Company sold 17,466,630 shares of its common stock at $0.03 in a private placement and received proceeds of $523,999 and 6,333,335 shares of its common stock at $0.06 in a private placement and received proceeds of $380,000. On February 15, 2007, the Company entered into non-exclusive agreements with Mr. David Lewis and Mr. Aaron Foley to serve on the Corporation’s Board of Advisors. Messrs. Lewis and Foley shall serve as Advisors until the earlier of February 15, 2009 or the date that any Advisor is removed from the Board.As compensation for participation on the Board of Advisors, Messrs. Lewis and Foley each received 500,000 shares of the Corporation’s common stock.Such shares were recorded at their fair value of $0.08 per share and are being amortized over the life of the agreements. On July 6, 2007, the Company authorized and issued 500,000 shares of common stock at $0.11 per share for payment of professional fees. During the three months ended September 30, 2007, $292,750 was accrued as Officers Compensation representing fair value of the 2,100,000 shares of common stock to be issued to the Chief Financial Officer under the consulting agreement. NOTE 3 – LOAN TO UNIPIXEL In January of 2007, the Company loaned $100,000 to Unipixel.This loan plus accrued interest was repaid on February 15, 2007. 8 ORGANETIX, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) SEPTEMBER 30, 2007 NOTE 4- AGREEMENT WITH VOLIUS, INC. On September 26, 2006, the Company entered into a letter of intent with Volius, Inc. ("Volius") to acquire all of Volius' assets in exchange for 50.5% of the company's shares of common stock or approximately 63,511,270 shares. Contemporaneous with the effectiveness of the merger, the Company was required to raise between $4,000,000 and $6,000,000 to fund the operations of the newly merged company on mutually agreeable terms. NOTE 4- AGREEMENT WITH VOLIUS, INC. (CONTINUED) On January 18, 2007, the Company terminated its Letter of Intent to merge with Volius because the Company and Volius could not agree on the amount of capital to be raised, the valuation of Volius, and the timing of the ultimate transaction. NOTE 5- AGREEMENT WITH ADAO TELECOM, INC. On January 24, 2007, Organetix executed a definitiveagreement toacquire ADAO. ADAO is a telephony engineering and design firm specializing in the development of cellular technologies that target the low-end user market segment. Under the terms of the agreement, the Company was required to invest an aggregate of $300,000 in ADAO prior to the closing, which was to be used specifically to develop a prototype to be owned by the Company.Upon successful completion of the prototype and other conditions in the proposed exchange transaction, at Closing, the Company would issue 73,500,000 ($.0001 par value per share) restricted shares of common stock of the Company equal to 53.5% of the outstanding shares of common stock to the shareholders of ADAO. As further consideration, the Company has agreed that, subsequent to Closing, it wouldincrease its authorized number of shares of common stock from 150,000,000 to 300,000,000 and change its name to ADAO Wireless, Inc.ADAO would then receive an additional 17,000,000 shares of the Company’s common stock. During the six months ended June 30, 2007, the Company transferred $213,999 to ADAO as part of the agreement.This payment is included with Research and Development Expenses in the Consolidated Statement of Operations. On July 3, 2007, the Company and ADAO terminated the Exchange Agreement and executed a Mutual Termination Agreement.As part of such termination, the Company received a 7.5% convertible promissory note for $279,000 with interest accruing beginning on August 1, 2007.In the event ADAO is unable to pay back any principal and interest pursuant to the terms of the Note within 12 months, the Note will convert into 12.5% of the outstanding shares of Common Stock of ADAO. The Company and ADAO mutually agreed to terminate the ADAO Exchange Agreement because of the difficulty in agreeing on the amount of capital to be raised, the valuation of ADAO and the timing of the ultimate transaction. NOTE 6 – AGREEMENT WITH KIDFITNESS, INC. On August 13, 2007, the Company entered into a Definitive Exchange Agreement with KidFitness, Inc. (“KidFitness”) to acquire all of KidFitness’s shares in exchange for 64% of the Company’s shares of common stock prior to the Financing as defined below (“Exchange”). Upon completion of the Exchange, KidFitness will be a wholly-owned subsidiary of the Company and will be the Company’s sole business focus. 9 ORGANETIX, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) SEPTEMBER 30, 2007 In addition to the satisfaction of customary due diligence review and necessary shareholder consents, the following specific conditions must be met at or prior to the closing of the Exchange: · The Company’s articles of incorporation must be amended to (i) increase the number of authorized shares of common stock from 150,000,000 to 500,000,000 and (ii) change the name of the Company to “KidFitness, Inc.” or another name mutually acceptable to Organetix and KidFitness. NOTE 6 - AGREEMENT WITH KIDFITNESS, INC. (CONTINUED) · The Company and KidFitness must agree on the final terms and documentation related to a financing of $7,000,000 to $12,000,000 through the sale of the Company’s common stock in a private placement (“Financing”) and the Financing minimum must close contemporaneous with the closing of the Exchange. The proceeds of the Financing will be used for the operation and continued growth of the combined company as well as to pay off existing debts of KidFitness. · Messrs. Paul Neville and Anthony Barrasso must be appointed to the Board of Directors of the Company. · The Company must enter into employment contracts with KidFitness management, the terms of which shall be mutually acceptable to all parties. NOTE 7 – SUBSEQUENT EVENTS On October 5, 2007, the Company and KidFitness, Inc. terminated the Share Exchange Agreement and executed a Mutual Termination Agreement (“Termination Agreement”). Pursuant to the Termination Agreement, the parties thereto agreed to mutually release each other from any and all liabilities related to the Exchange Agreement.The Company and KidFitness, Inc. agreed to terminate the Exchange Agreement because of the difficulty, if not impossibility, of satisfying the necessary conditions in the Exchange Agreement. On November 5, 2007, the Company borrowed $100,000 in exchange for a convertible promissory note (“Note”) pursuant to which the holder may convert the principal and interest under the Note into shares of common stock of the Company at a price of $.07 per share. The Note carries an interest rate of 11% and matures on November 5, 2008. The proceeds of the above loan will be used for working capital purposes including expenses related to finding a suitable business or asset to acquire. We may borrow additional capital on similar terms if we deem such a capital raise necessary to continue the operations of the Company. 10 Item 2. Management's Discussion and Analysis and Plan of Operations Cautionary Statement Regarding Forward Looking Statements It should be noted that this Management's Discussion and Analysis of Financial Condition and Results of Operations may contain "forward-looking statements." The terms "believe," "anticipate," "intend," "goal," "expect," and similar expressions may identify forward-looking statements. These forward-looking statements represent the Company's current expectations or beliefs concerning future events. The matters covered by these statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those set forth in the forward-looking statements, including the Company's dependence on weather-related factors, introduction and customer acceptance of new products, the impact of competition and price erosion, as well as supply and manufacturing restraints and other risks and uncertainties. The foregoing list should not be construed as exhaustive, and the Company disclaims any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements, or to reflect the occurrence of anticipated or unanticipated events. In light of the significant uncertainties inherent in the forward-looking information included herein, the inclusion of such information should not be regarded as a representation that the strategy, objectives or other plans of the Company will be achieved. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Results of Operations Operating costs for the period from inception to September 30, 2007 aggregated $5,335,572. This includes officers’ compensation of $336,250, costs incurred in research and development of $1,563,154, consulting fees of $646,417, professional fees of $580,817 and marketing and public relations fees of $424,842. As a result of the above we realized a net loss of $(5,353,014) for the period from inception to September 30, 2007. Operating costs for the three-month period ended September 30, 2006 aggregated $710,092. This includes the loss on disposition of assets of $592,861, consulting fees of $60,000 and professional fees of $25,000. As a result of the above we realized a net loss of $(710,092) for the three-month period ended September 30, 2006. Operating costs for the three-month period ended September 30, 2007 aggregated $957,605. This includes officers’ compensation of $336,250, research and development expenses of $84,999, consulting fees of $76,037, professional fees of $111,662 and marketing and public relations expenses of $152,943. The majority of the expenses and fees incurred in this reporting period were related to our failed acquisition of KitFitness, Inc. As a result of the above we realized a net loss of $(957,605) for the three-month period ended September 30, 2007. For the period from inception (May 28, 2003) to September 30, 2007, net cash used to fund operating activities totaled $(2,519,664), net cash used in investing activities totaled $(180,000) and net cash provided by financing activities totaled $2,724,825. 11 For the nine month period ended September 30, 2006, net cash used to fund operating activities totaled $(28,279). During this period, no net cash was used in investing activities and net cash provided by financing activities totaled $25,000. For the nine month period ended September 30, 2007, net cash used to fund operating activities totaled $(878,838) and net cash provided by financing activities totaled $903,999. During this period, no net cash was used in investing activities. As of September 30, 2007, there was $25,161 on hand. Subsequent Events On August 13, 2007, the Company entered into a Share Exchange Agreement with KidFitness, Inc. (“KidFitness”) to acquire all of KidFitness’s shares in exchange for 64% of our shares of common stock prior to a related financing as defined below. Upon completion of the Exchange, KidFitness would have become our wholly-owned subsidiary and our sole business focus. On October 5, 2007, the Company and KidFitness terminated the Share Exchange Agreement. Evidencing the terms of such termination, the Company and KidFitness executed a Mutual Termination Agreement. Pursuant to the Termination Agreement, the parties thereto agreed to mutually release each other from any and all liabilities related to the Share Exchange Agreement. We and KidFitness agreed to terminate the Share Exchange Agreement because of the difficulty, if not impossibility, of satisfying the necessary conditions in the Share Exchange Agreement. On November 5, 2007, the Company borrowed $75,000 in exchange for a convertible promissory note (“Note”) pursuant to which the holder may convert the principal and interest under the Note into shares of common stock of the Company at a price of $.07 per share. The Note carries an interest rate of 11% and matures on November 5, 2008. The proceeds of the above loan will be used for working capital purposes including expenses related to finding a suitable business or asset to acquire. The Company may borrow additional capital on similar terms if it deems such a capital raise necessary to continue its operations. Critical Accounting Policies and Estimates The Company’s discussion and analysis of its financial condition and plan of operations are based upon its financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, the Company evaluates its estimates, including those related to bad debts, income taxes and contingencies and litigation. The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. 12 Recent Accounting Pronouncements Affecting the Company In June2006, the Financial Accounting Standards Board (“FASB”)issued Interpretation 48, “Accounting for Income Tax Uncertainties” (“FIN 48”). FIN 48 defines the threshold for recognizing the benefits of tax return positions in the financial statements as “more-likely-than-not” to be sustained by the taxing authority. Recently issued literature also provides guidance on the derecognition, measurement and classification of income tax uncertainties, along with any related interest and penalties. FIN 48 also includes guidance concerning accounting for income tax uncertainties in interim periods and increases the level of disclosures associated with any recorded income tax uncertainties. FIN 48 is effective for fiscal years beginning after December15, 2006. The Company expects to adopt the provisions of FIN 48 beginning in the first quarter of 2007. The Company is currently in the process of determining the impact, if any, of adopting the provisions of FIN 48 on its financial position, results of operations and liquidity. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value under other accounting pronouncements that permit or require fair value measurements, changes the methods used to measure fair value and expands disclosures about fair value measurements. In particular, disclosures are required to provide information on the extent to which fair value is used to measure assets and liabilities; the inputs used to develop measurements; and the effect of certain of the measurements on earnings (or changes in net assets). SFAS No. 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Early adoption, as of the beginning of an entity’s fiscal year, is also permitted, provided interim financial statements have not yet been issued. The Company expects to adopt the provisions of SFAS 157 beginning in the first quarter of 2008. The Company is currently evaluating the potential impact, if any, that the adoption of SFAS No. 157 will have on its consolidated financial statements. In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB No. 108”). SAB No. 108 provides guidance on how prior year misstatements should be considered when quantifying misstatements in the current year financial statements. SAB No. 108 requires registrants to quantify misstatements using both a balance sheet and an income statement approach and evaluate whether either approach results in quantifying a misstatement that, when all relevant quantitative and qualitative factors are considered, is material. SAB No. 108 does not change the guidance in SAB No. 99, “Materiality,” when evaluating the materiality of misstatements. SAB No. 108 is effective for fiscal years ending after November 15, 2006. Upon initial application, SAB No. 108 permits a one-time cumulative effect adjustment to beginning retained earnings. The Company adopted SAB No. 108 for the fiscal year ended December 31, 2006. Adoption of SAB No. 108 did not have a material impact on the consolidated financial statements. In February 2007, the FASB issued SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS159”). SFAS159 allows entities to measure at fair value many financial instruments and certain other assets and liabilities that are not otherwise required to be measured at fair value. SFAS159 is effective for fiscal years beginning after November15, 2007. We have not determined what impact, if any, that adoption will have on our results of operations, cash flows or financial position. 13 Item 3. Controls and Procedures Evaluation of Disclosure Controls and Procedures. Within 90 days of September 30, 2007, the Company’s management carried out an evaluation, under the supervision of the Company’s President and the Interim Chief Financial Officer of the effectiveness of the design and operation of the Company’s system of disclosure controls and procedures pursuant to the Securities and Exchange Act , Rule 13a-15(e) and 15d-15(e) under the Exchange Act. Based upon that evaluation, the President and the Interim Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective, as of the date of their evaluation, for the purposes of recording, processing, summarizing and timely reporting material information required to be disclosed in reports filed by the Company under the Securities Exchange Act of 1934. Changes in internal controls. There were no changes in internal controls over financial reporting, known to the President and Chief Financial Officer that occurred during the period covered by this report that has materially affected, or is likely to materially effect, the Company’s internal control over financial reporting. PART II Item 1. Legal Proceedings None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds On October 25, 2007, we completed the sale of 6,333,335 shares of our common stock at a price of $0.06 per share to 15 of our shareholders for an aggregate of $380,000 (“Private Placement”). Although we began selling shares in the Private Placement on July 5, 2007, our management kept the Private Placement open for an extended period of time to allow additional funds to be raised in the event such funds were necessary to close the now terminated KidFitness, Inc. acquisition. The Private Placement was exempt from registration pursuant to Rule 506 of Regulation D of the Securities Act of 1933, as amended. There was no underwriter to the Private Placement and no commissions were paid to any party. The proceeds of the Private Placement were used for general corporate purposes. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. 14 Item 5. Other Information None. Item 6. Exhibits Exhibit 10.1 Share Exchange Agreement (1) Exhibit 10.2 Termination Agreement (2) Exhibit 31.1 Certification of Chief Executive Officer and Chief Financial Officer Exhibit 32.1 Certification of Chief Executive Officer and Chief Financial Officer (1)Incorporated by reference to Exhibit 99.1 to our Current Report filed on Form 8-K on August 18, 2007. (2)Incorporated by reference to Exhibit 2.1 to our Current Report filed on Form 8-K on October 9, 2007. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ORGANETIX, INC. /s/ Seth Shaw Name: Seth Shaw Title: President Date: November 19, 2007 15
